Earl Warren: Annie Harper et al., Appellants, versus Virginia State Board of Elections and Number 655 Evelyn Butts versus Albertis Harrison, Governor, et al. Mr. Gibson, you may continue your arguments.
George D. Gibson: Mr. Chief Justice and may it please the Court. Amplifying my reply yesterday to the questions of Mr. Justice Black and Mr. Justice Harlan with regard to the so-called finding or declaration of Congress instead of an enactment with regard to the poll tax, the key to that I believe is readily found if the Court will permit me to read two brief excerpts from the hearing, the statement by the Attorney General in testifying before the House Judiciary Committee. Mr. Katzenbach said, “To eliminate poll taxes on the basis that they have very often have been used to discriminate, that is on Fifteenth Amendment, I think would be a difficult case constitutionally cruel and savage. This is 1972 hearing and QA, I think we would have a difficult job abolishing them on the Fifteenth Amendment basis. Turning to the hearings in the Senate --
Earl Warren: That was in reference to local elections?
George D. Gibson: Yes, Your Honor.
Earl Warren: Yes.
George D. Gibson: Because the amendment to the constitution had outlawed them in federal elections.
Earl Warren: Yes.
George D. Gibson: In the Senate, Mr. Katzenbach testified, the President wanted to reduce the voting age to 18 and he was also extremely interested in the elimination of the poll tax in its entirety and wanted to do this. He asked me, this is the Attorney General, whether in his prior days in Congress, he had been wrong in thinking that this could not be done by a statute. I gave him the same advice that I've given the Committee here. I think if federal qualifications as such are to be set then it requires a constitutional amendment to do so. And again from QA, Senator Erwin, “Therefore Mr. Attorney General, it would be unsafe to base a statute on the Fourteenth Amendment that is, would it not?” Mr. Katzenbach, “I think the power is derived from the Fifteenth Amendment and the effort in that other situation which was to provide a further justification of what was done because of prior violations under the Fourteenth Amendment, in my judgment Senator, that is a difficult argument to make. One, it is unnecessary and one that I think I would prefer were I ought to bring this case in the Supreme Court, not to have to make.” Senator Fong, “You feel then that it should be predicated only on the Fifteenth Amendment?” Attorney General Katzenbach, “Yes, I do Senator.” Senator Fong, “I think it does state, you did state that under the Fourteenth Amendment, you think Congress has the right by statute to eliminate the poll tax and I hear you say that in your opinion?” Attorney General, “Under the Fourteenth?” Senator, “Yes.” “No Senator, I do not think they do. If the payment of poll tax is or the requirement for payment of poll tax in order to vote exists, I think that could be in violation of the Fourteenth Amendment and that matter will be considered by the Supreme Court in its next term. The Court has held in the past that it was not. It is going to reexamine the question. I do not see how a decision by Congress that it would be in violation of the Fourteenth Amendment would really add very much if anything to the argument if its already going to be make to the Court.” Mr. Justice Fortas was asking me at the conclusion of the hearing yesterday with regard to the economic effects and whether it involved in economic terms, a discrimination as a result of the application of the poll tax. All appellants joined in urging that such a discrimination does in fact result. Appellant Butts emphasized that as involving a particular impingement upon the Negro because of a generally low level of income in Virginia. And indeed, it is true that the proportion of Negroes within the so-called poverty groups of this lower income levels is greater than a proportion of white people in Virginia. But in all honesty, we submit, that this objection is magnified beyond realism, admittedly if one has nothing, he cannot pay anything, but taxes of fixed amount have in -- continuously been imposed since the foundation of the Republic and in Virginia since the establishment of the common law. And we all know that $1.50 is not a large sum and even within low levels of income is often spent for quite casual purposes. The Senator in the hearings that I referred to in a moment, the Chairman of the subcommittee said, "Anybody can pay a two-dollar poll tax" and Attorney General Katzenbach replied, “That is correct,” it's in page 194 of the Senate hearing. We really submit an objection based upon the payment of $1.50 is so insubstantial as to merit dismissal on that ground alone. Moreover, as Ogden cited in argument by the appellants has found, the groups least able to pay a poll tax are also the ones least interested in voting. It means that the incidence of the real prevention of voting because of the $1.50 requirement is very intriguing. And if there be within that group, some people actually able and willing to vote and desirous of voting, but unable to pay $1.50, we submit to the Court that that is a situation of infrequent economies and it is not an ordinarily the rule. That the statute workable in its general operation would be defeated because of some incidental and exceptional accounts. Moreover, we submit it's quite misleading to suggest to this Court that the poll tax operates most extensively against the Negro race, while it is true as I said a moment ago, there is a larger proportion of the Negro race than White in lower income bracket. We know quite well from Reynolds and Sims that votes are cast by people and not by mathematical fashion, but arithmetic proportion. The facts are, that if there is any particular economic impingement resulting from $1.50 a year payment, it affects three to four times as many white people and nonwhite people in Virginia because that is exactly the ratio revealed by the census of the people within the law of so-called poverty levels of income among white citizens to the proportion -- to the number amongst nonwhite citizens.
Abe Fortas: And if that's --
George D. Gibson: Now if that -- excuse me.
Abe Fortas: I beg your pardon.
George D. Gibson: Yes, Mr. Justice Fortas.
Abe Fortas: Do you think it would be possible for this Court to sustain the validity of the Virginia polling -- poll tax limited to $1.50, but on the contrary, it makes it sustaining the constitutionality of the poll tax, would be not thereby be sustaining a principle that the poll tax may be leveled as a condition to voting without limitation as to amount?
George D. Gibson: Mr. Justice Holmes said that it was not true that the power to tax is the power to destroy so long as this Court sits. And Your Honors will find no difficulty in drawing lines between reasonable and traditional sense such as a $1.50 or $2.00 in other cases sustained by the Court and sensible figures that rarely impose objects (Voice Overlap) --
Abe Fortas: And the reason when I asked you that question is that I understood from your argument yesterday that it was your theory that the state power, they would fix the qualifications of voters is not limited by questions of reasonableness or any other questions. I like to inquire this morning is really whether you think consistently with your view on this matter that the state power to levy a poll tax as a prerequisite for voting is limited by the reasonableness of the amount.
George D. Gibson: By no means. My basic premise at least Your Honor is that the right to vote in state elections is a state created right and may be given or withheld on such terms and conditions as the state may determine. But subject to that, passing beyond and as a secondary argument, we submit that if a rule of reason is to govern action of the state, then at that point, it is reasonable to permit submit a poll tax of $1.50 a year. I've propose in this argument, without abandoning the former and on this basis, the sanctioning of poll tax of $1.50 a year would by no mean also, the poll tax of $150 a year or $15 a year. So we turn back and point, bear in mind that ratio of three or four whites to one nonwhite in Virginia of lower income level that the mere fact that a foreman maybe nonwhite in one out of three or four instances in Virginia does not indicate that a tax or fixed amount discriminates against a race anymore than a marriage license a fixed amount does or as was suggested yesterday from the bench, an automobile license or any of those charges that are fixed in amount. It was also suggested from the bench that sales tax upon which that the Court knows, the revenues of most states have now come to rely are fixed in amount, yet I do not believe it's ever been suggested that they are unconstitutional on that account. All taxes of that kind like the $1.50 herein take people as they are, races as they are, and are in the words of Lassiter, neutral on race, creed, color and sex. And quite apart from the Fifteenth Amendment, if it were to be true under the Fourteenth Amendment that all taxes, for example, sales taxes would have to be proportioned to the ability to pay, obviously that the revolution infrastructure of the country would be a necessity. At the closing argument yesterday, I was just concluding the points asked, the administration of the poll tax has a rational and servicable usefulness in promoting the integrity of the ballot and an informed electorate in Virginia. The key to that is not merely in the payment of a $1.50 but $10.00 as Mr. General remarked, but doing so six months before the election. That as I said does not require a spot calculation of when an election is may be held. It merely requires a payment of that amount by December 5 of every year then you're sure that you will be in time. The reason for the six-month period is to be sure that people exit with regard to matters of state, that degree of attention and demonstrate that degree of competence that demonstrates a minimal capacity to deal with their own affair and hence had participated in the determination that they are the state. That is the rationale disclosed, demonstrated in the testimony of the Chief Tax Commissioner of the state who has held that office for 39 years. I draw a sharp distinction between an understanding test of these[Inaudible] test which is constitutionally accepted, what has this demonstration of legal [Inaudible]. That there's a conflict to be raised at least, on purely subjective basis before held in Louisiana subject to the [Inaudible]. While this in the words of [Inaudible] Tax Commissioner is as mechanical as tax. Tax bills assess to all known persons and should, -- if they fail any instance, any person can submit his tax to the Commissioner of Revenue [Inaudible] thereafter. In short, I should say Tax Commissioner said it is the simplest and most legal, nondiscriminatory and authentic test of minimum intelligence and responsibility that could be derived. So under Lassiter, we submit that literacy and illiteracy are neutral on race, creed, color and sex. This is a permissible criterion for the state to enact and as Your Honor said there, this Court does not sit in judgment on the wisdom of that policy. We cannot say it does not allow the one on the constitutional sense.
Earl Warren: Mr. Gibson.
George D. Gibson: Yes Mr. Chief Justice.
Earl Warren: What have you to say to the argument that was made that -- if this is to show the responsibility of a citizen and therefore his ability to vote intelligently, that although you prohibit a man from voting if he doesn't pay this $1.50, that he can avoid thousands of dollars of other taxes in the state which would indicate that he's an irresponsible citizen and still he'd be entitled to vote.
George D. Gibson: It may well be true Your Honor that a most stringent test could have been applied by Virginia. It might well have been legislative wisdom for Virginia to require the payment of all taxes, but the fact that she stayed her hand and moderated her demand, that should not invalidate it.
Earl Warren: It applied -- it applied it to in the manner that would perhaps militate against the poor, but in those sense against the rich who can avoid taxes of any amount and still vote.
George D. Gibson: It can't be done very long as I understand Your Honor.
Earl Warren: Why?
George D. Gibson: You go to jail if you avoid the payment of taxes very long.
Earl Warren: Oh, he did know that. I'm --
George D. Gibson: Perhaps I'm not answering Your Honor's question (Voice Overlap) --
Earl Warren: Well -- well, the -- a personal property tax or a --
George D. Gibson: Oh!
Earl Warren: -- real property tax. They would --
George D. Gibson: I would say the income tax (Voice Overlap) --
Earl Warren: Do they go to jail in Virginia for not paying those taxes?
George D. Gibson: I think they are collectible by civil means, normally Your Honor.
Earl Warren: I beg your pardon.
George D. Gibson: I think they are collected by a civil means --
Earl Warren: What's that?
George D. Gibson: -- or factual thinking, income tax being --
Earl Warren: That's my --
George D. Gibson: - the proper.
Earl Warren: That was my experience anyway in the --
George D. Gibson: Your Honor is quite right. Well, it is quite true that the payment of all taxes is not required as the conditions to voting in Virginia. Constitutionally, it could be, that's was a very frequent requirement throughout the history for the 19th Century and 18th Century as Mr. Chief Justice well knows. This requirement is slighter in effect. It's designed not as a financial requirement nor an overall test of civic virtue but rather as an index of minimum competence and only that. Yesterday, I was asked about disfranchising policy by Mr. Justice White and that problem is complicated by speaking with Mr. Justice White's question about disfranchisement policy and as such, I was commenting with that question as complicated by allusions to the First Amendment since the British freedom or might be drawn. I was asked also about disfranchising Negroes as such and obviously that question is contended by the Fifteenth Amendment and so indelibly that it's typical to think the Constitution in terms exclusive of the Fifteenth Amendment like one who had a leg amputated on toe, they still feel still they have one and not [Inaudible] to believe that that allusion must be someway emotional, convinced that must be someway -- even though history says the opposite. But to disentangle both questions from those that are overtones, maybe restated in terms of -- is it permissible for the state to disfranchise red haired people or [Inaudible] emotional information on anywhere, that I believe leads to this answer that absurdities can be postulated that will necessitate a remedy. And it may well be that Your Honors were faced with such a situation in Carrington. Certainly, the Court declared through Mr. Justice Stewart that the Texas statute was unique and certainly Carrington is the fifth case that applies the Equal Protection Clause to suffrage qualification. Those are cautionary circumstances. They suggest to the Court that it would be wise if I may venture to submit that Mr. Justice to administer its new vehicle of power with caution and discipline, otherwise, it would make wholly unnecessary all the substitute amendments that the Congress and states have adopted in the past. Particularly it would seem unsuitable to use Carrington as the vehicle for outlying not the exotic, the novel, the unprecedented, be ostensibly irrational and [Inaudible] but to use it as a vehicle for outlying the familiar and traditional of what has been done through our history, what was in fact been done when the constitution was adopted and when the Fourteenth and the Fifteenth were in turn adopted.
Abe Fortas: Mr. Gibson, so far as I'm concerned that it's quite important for me to understand whether it's your position that the states have the absolute and unqualified power free from many restraint or restraining ruling by this Court to fix the qualifications of voters except as incorporated in the constitutional amendment for the Fourteenth Amendment purposes. That's -- and that's why I asked you this --
George D. Gibson: I think they have --
Abe Fortas: -- the question that I did and it's important for me to know whether you believe that isn't unqualified and unqualifiable power of the state or whether it is subject to reasonable patience. Yesterday, I thought you will argue that the power absolute and this morning I can't feel it and perhaps I misunderstood yesterday.
George D. Gibson: No, Mr. Justice Fortas, you stating it quite right there. We submit in all deference and sincerity that the state has exactly their original sovereign authority to fix without innovation the qualifications for suffrage.
Abe Fortas: So the state could provide that only red-haired people may vote, to take another absurd illustration just clarify the theory.
George D. Gibson: Well, when if Your Honor reaches the point and manifest and admitted absurdity then of course any answer tends to be incredible on its face. We admit that when one reaches that limit of absurdity that forces or necessitate some remedy in the forms of history and within the normal ambit of familiar legislation. My submission to the Court is that the state power is unequivocal and unlimited. At the moment however, I am suggesting to the Court on the secondary premise that even were that not true, that a rule of reason in abdication of guarantee would sanction legislation Act and historically familiar throughout the history of the Republic. Does that answer your question Mr. Justice Fortas?
Abe Fortas: It does and I thank you very much. As I -- as I understand it, this is an alternative --
George D. Gibson: Exactly, I thought.
Abe Fortas: Thank you.
George D. Gibson: Coming then to the question of [Inaudible] that's construing then on the note that the poll tax is precisely one of those familiar, historical, well-known, and widely-used legislative pattern. Your Honors will recall, number one, it was property tax qualification, poll tax qualifications were in effect at the time of the adoption of the constitution, at the time of the adoption of the Fourteenth Amendment. Next, the Court will recall an 1898 in Williams against Mississippi a poll tax not enforceable, not collectible, through the civil means, but only as a condition to voting, I think the price was $2 a year, very much like Virginia poll tax here in issue was sustained by the Court and that was immediate precedent for the Virginia enactment. Since then, this Court in Breedlove against Suttles which is the argument yesterday I submit reveals to be squarely controlling sustained the Georgia poll tax in 1937. After that, this Court again summarily sustained this specific Virginia poll tax in 1951. We do not submit that there has been any change of conditions since 1937 or 1951, that's 30 or 15 years that could be expected to lead the Court to reject such an array of its own decisions and such accumulation on historical passage. We submit therefore that the judgment below should be affirmed and that for no technical or should be able to reason but to fulfill in all phases the great mandate of the constitution for a division of authority between the central and the state government which is the main spring of the creation [Inaudible] about of our federal system.
Earl Warren: Mr. Brown.
Allison W. Brown, Jr.: May it please the Court. I would like first to correct the record on one matter that was mentioned by counsel for the state yesterday in response to Mr. Justice Fortas' question as to whether state elections and federal elections are held at the same time in Virginia. I think the statements spoke on that score. There have been since 1964 when the Twenty-fourth Amendment became effective, there have been federal referendum questions on the ballot, at the same time, that the federal elections were held, elections for federal officers. And in 1964 for example, when the presidential election was held, voters who had not paid the poll tax were eligible to vote in the federal election, but voters who wished to vote on the state referendum question which had given a constitutional amendment had to show that they had paid poll taxes. And this will happen again in this year for example, there are county elections, in some counties in the State of Virginia and these will also hopefully held on the same day in November that the elections will be held for United States' Senator and Congressmen. There are -- I point out also elections that occur at different dates in Virginia. For example there would be municipal election the second Tuesday in June. There were also -- there was a special elections held yesterday for example in the City of Alexandria, across the Riverport to fill a seat on the City Counsel. So these elections are coming up all the time and every time -- everyday, the poll tax remains in effect. It continues to disenfranchise voters and people who would like to express their views on the governmental affairs in the state.
Byron R. White: Is your position solely based on the Fourteenth Amendment?
Allison W. Brown, Jr.: The position of the appellants in the -- yes sir, in the Harper case, is based solely on the Fourteenth Amendment, both the Equal Protection and Due Process Clauses. Now, on that score, I would like to reiterate or mention again a case which we have cited in our briefs but which was not spoken out yesterday, and that is the Murdock, the case of Murdock against Pennsylvania where this Court said that a state may not impose a charge for the enjoyment of rights guaranteed by the Bill of Rights. We submit that the Bill of Rights --
Potter Stewart: A marriage license.
Allison W. Brown, Jr.: I beg your pardon?
Potter Stewart: How about a marriage license?
Allison W. Brown, Jr.: A marriage license is questionable whether this is a type of right that is encompassed within the First Amendment with all due respect to the Griswold --
Potter Stewart: Griswold against Connecticut --
Allison W. Brown, Jr.: Yes, I am very familiar with it. Well, that might --
Byron R. White: How about a charge would be useful to park?
Allison W. Brown, Jr.: That might create another -- another case. What we're talking about in the -- what the Murdock case dealt with incidentally was the flat tax and that's where the Court said it proposed a prior restraint on the exercise of that freedom. It was the flat tax, unrelated to any measurable matter. Now the -- we submit that the -- to this Court to give the fullest expression and meaning to the fundamental thing -- the characteristics upon which this republican form of government is based necessitate a consideration of the first, the voting rights in relation to the First Amendment. The Court has -- to take a doctrinaire rigid view of Article I Section 2 and say that the right to vote flows only from the states and exists only by the grace of the states, it seems to us -- is to do an injustice to our democracy. A democratic form of government as every school child knows means that a person has a right to vote.
Hugo L. Black: This case -- suppose this case be concluded by going to a point [Inaudible], would you say --
Allison W. Brown, Jr.: That would be --
Hugo L. Black: -- (Voice Overlap) of the constitution with that violation.
Allison W. Brown, Jr.: That's the very least guaranteed clause, sir.
Hugo L. Black: The what?
Allison W. Brown, Jr.: The guaranteed clause, Article 4 Section 4. It seems to me this is the absolute -- it would be inconsistent with the republican form of the government. Similarly, the --
Speaker: [Inaudible]
Allison W. Brown, Jr.: Well, I believe Luther and Borden has been somewhat detracted from by the ruling in the Baker v. Carr sir. Mr. Justice Brennan, in his decision there talked -- spoke of Luther v. Borden and how when there are measurable standards, identifiable standards elsewhere in the constitution that the guarantee clause does provide a fundamental jurisdictional phases for a court to consider the question of the republican form of government.
Hugo L. Black: How far does the guarantee go? Which officers are required by the constitution or which agent does the state be elected by the voters?
Allison W. Brown, Jr.: This would -- I would suppose it'd be a question I can't -- I can't answer the question --
Hugo L. Black: Who could answer?
Allison W. Brown, Jr.: I do not know sir. It seems -- I beg your pardon?
Hugo L. Black: Who could answer it?
Allison W. Brown, Jr.: I would suppose --
Hugo L. Black: It's a rather --
Allison W. Brown, Jr.: It's a hard question.
Hugo L. Black: -- rather unique argument.
Allison W. Brown, Jr.: It's a hard question. I --
Hugo L. Black: At least, I haven't heard it before.
Allison W. Brown, Jr.: But certainly --
Hugo L. Black: -- An you say that state is without the power if it desires to do so [Inaudible] for federal elections.
Allison W. Brown, Jr.: Well, the republican form of government certainly subsumes the participation by the electorate in the (Voice Overlap) --
Hugo L. Black: Well, which one of these? Which one? Most of the -- most of the agencies in the state are appointed and not -- it's not elected.
Allison W. Brown, Jr.: This --
Hugo L. Black: What about judges? Is it required that the judges of the Supreme Court for the state, be elected by voters?
Allison W. Brown, Jr.: I would say, this would be a very difficult question sir, but I will say that --
Hugo L. Black: I understand. It seemed to me that some of the argument is based on that premise.
Allison W. Brown, Jr.: Well, it would seem to me that certainly the executive -- the Chief Executive Officer and the Executive -- the principal officers in the Executive Department and certainly those in the Legislative Department would have to be elected.
Hugo L. Black: Well, how would we draw the distinction? Would the Court have to draw the distinction?
Allison W. Brown, Jr.: I would suppose the Court would have to consider what are the essentials of the republican form of the government? What are the things that needs -- that have to be present. But it would --
Hugo L. Black: For a long time of course the senators were not elected by the people?
Allison W. Brown, Jr.: I know that and I believe that that is inconsistent with what we consider to be the true meaning of the republican form of government.
Hugo L. Black: Well, I thought it was inconsistent -- very strongly thought it was inconsistent with what the government ought to do and reverse strongly for the amendment.
Allison W. Brown, Jr.: But sir, in the -- this Court has not hesitated on numerous occasions to give the full meaning and scope to the First Amendment and the guarantees of the Bill of Rights by reading into the First Amendment matters which had not explicitly mentioned there. It did it twice last term in the Griswold and the La Mont cases. It had -- concerning the right of privacy and marriage, the right to receive communications as well as to express them. The rights of travel have been read in to the First Amendment. The right to earn a living and --
Hugo L. Black: In effect, you're asking us to read into the right to vote?
Allison W. Brown, Jr.: I am sir, yes. It seems to me that if -- as this Court has said that without the right to vote other rights that citizens have are illusory. Certainly, they are illusory. They are -- they can be abolished at will at the will of person [Inaudible] people have no control, the people are deprived of this right to vote and it is to negate and stultify and to cripple the true meaning of the republican and democratic form of government, if you will, it seems to me that you say that this right to vote derives only from the states. So we urge the Court to provide the protection afforded by the First Amendment.
Earl Warren: Mr. Jordan.
George D. Gibson: Mr. Chief Justice, if the Court please. We have been privileged on yesterday and on today for a lesson in history from the appellee. If we take that lesson as it was given, I believe we would have to conclude that Mrs. Butts, the appellant and all of those of the like racial few as her were certainly [Inaudible] for payment. For has been said is that we were not given the right to vote and even if by some stretch of the imagination, we were granted that right or the state granted us that right, then we have no redress. We think this is a corruption of the history that we know. We think that these rights do exist. What we heard, what we have heard have been a lesson in state's rights, a lesson in state's right to take away, but no comment upon the state's responsibility to its citizens. We have tried to urge upon this Court that the citizens, the Negro citizens of Virginia are entitled to the right to vote and that -- that right has been taken away through the discriminatory action of the constitutional convention of 1902. Much has been said about whether or not or about the intent of the constitutional convention. We think a reading of the record, a reading of all the entire record does show without a doubt that it was the intent of that convention to take away from Negro the right to vote. What did it accomplished or what was it's purpose? We think that over a period of time, this Court and others have been led to believe that what has happened is that individuals are -- that individuals have lost, have been -- to attempt rather was to take away from individual Negro citizens the right to vote and if this evil intent was alright, legally alright because at the same time, white citizens have been deprived of the right to vote. We submit that the intent of the Convention of 1902 was to disfranchise the Negroes as a group and we say to you that places a different light upon what was -- what has been accomplished because following the convention and the implementation of the poll tax laws which had passed, the exact evil which it intended has been accomplished. Before this convention -- the poll tax laws provided by this convention, Negroes held numerous state officers, including numerous seats in the governing body of Virginia, it's general assembly. Almost like a magic wand after the passage of this law, these poll tax laws not a single Negro has sat in the Virginia General Assembly, and not a single Negro has held a single elected state office in the state of Virginia. We say that the evil intent was accomplished and that it was accomplished in direct confrontation to the Fifteenth Amendment. We say that there is discrimination in Virginia which deprived Negroes of the right to vote, and we say that this is a direct violation of the Fifteenth Amendment. The appellees state to you repeatedly that the administration of this law has been fair and equal. But the point is, if you please, that every time a poll tax statement is made, there has been a carrying out of the act, the evil act of the Convention of 1902. Every time a poll tax payment has been collected, there has been a furthering of the discrimination caused, brought about rather, by the Convention of 1902. Every time the clerk of a court certifies a list of registered voters, it is furthering the discrimination of the constitutional Convention of 1902. By their own figures, 78,000 Negroes earned between $1900 per year in Virginia, by the appellees figure, that is. By the appellees figures, 139,000 Negro citizens earned from $1 to $999 per year. By their figures, 106,000 Negroes earned nothing in Virginia. These individuals have suffered the discrimination which again was perpetrated by the Convention of 1902. What about the appellant? We say that this violation of her rights under the Fifteenth Amendment has now escalated and mushroomed unto a violation of her rights under the First Amendment for she is thereby deprived of the right of petition. If we may, the appellant, Mrs. Butts presently lives in an area of the City Norfolk, Virginia which is affected or to be affected by redevelopment -- by redevelopment. She is unable by reason of what has occurred, by reason of the poll tax laws, she is unable to petition for redress of her condition. She cannot change, cannot affect what is occurring to her because again of what has happened. What Virginia accomplished by its action in 1902 was to create two body politics in Virginia, a White bodied-politic and a Negro bodied-politic. The Negroes have been effectively eliminated from any political power in Virginia, eliminated and separated from the political power which is now exercised by the Whites exclusively or to the exclusion of Negroes, excuse me.